Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiency.
Claim 1 recites the limitation "the step (c’)" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, and based on the arguments filed 6/7/2022, the claim will be treated as previously reciting “(c’) re-synthesizing copper nanowires by adding a copper precursor and a reducing agent to solution separated from the copper nanowires” after step (c).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9, and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-2015-0145892 A) in view of Ahn (KR 10-2011-0059946 A), Wu (Wu, Preparation of micron size copper-silver bimetallic powders, Kovove Mater., 45, 2007, pg. 189-194), and Yorita (US 7220370).  Machine translations of Park and Ahn are attached as English equivalents and are used in the citations below.
	Regarding Claim 1, Park discloses a method for manufacturing a silver-coated copper nanowire, comprising the steps of: (a) stirring an aqueous solution in which sodium hydroxide, a copper compound, and one or more materials selected from piperazine and hexamethylenediamine are added to water; (b) manufacturing a copper nanowire by reducing copper ions by adding a reducing agent to the aqueous solution; (c) washing and drying the copper nanowire manufactured in step (b); (d) dispersing the copper nanowire, which is dried in step (c), in an aqueous solution, mixing an ammonia-silver complex solution containing one or more silver-capping agents, and stirring the same, thereby forming a silver coating; and (e) washing and drying the copper nanowire having the silver coating formed in step (d) (see paragraph (0078) and claims 1 and 10). 
	Park does not teach a step of removing the oxide film of the copper nanowire manufactured in step (c), and adding a reducing agent and titrating the pH in a silver coating step; however, Ahn discloses a method for preparing a silver-coated copper powder, comprising a copper oxide film removal step of adding (NH4)2S04 and NH40H, which are an oxide film remover, to a reactor in which a copper powder and distilled water are charged, and then stirring the same (see claim 1 and embodiment 1). In addition, Ahn teaches performing reduction by adding ascorbic acid, which is a reducing agent, and adding a silver nitrate solution and an ammonia solution, which is a sliver complex forming agent, while controlling the addition rate (see claim 1 and embodiment 1).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Park to include an oxide removal, as taught in Ahn, because it is a known method of treating a copper material for subsequent silver coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Park with an oxide removal as taught in Ahn.  	
	Ahn teaches maintaining the pH at which the reduction reaction occurs (pg. 5 Detailed Description, para. 5).  The combined references are silent as to the pH; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate pH.  Wu teaches pH influences powder particles size and agglomeration in silver reduction reactions (3.2).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include an optimized pH, as taught in Wu, in order to achieve desired resultant properties and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed pH.
	The combined references do not teach reuse of the solution as claimed; however, reuse of solution from copper powder reduction as a starting raw material is known in the art (Yorita, col. 20 In. 21-30). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to reuse the solution of the combined references, as suggested in Yorita, in order to achieve a process with reduced waste wherein the solution is semipermanent.
	Regarding Claim 4, Ahn teaches wherein an oxide film removal solution in which (NH4)2S04 and NH40H are mixed is used in the oxide film removal step (pg. 6 para. 6).
	Regarding Claim 5, Ahn teaches 0.5-15 g of (NH4)2S04 and 10-50 mL of NH40H on the basis of 1,000 mL of the total mixture solution with respect to the concentration of the oxide film removal solution in which (NH4)2S04 and NH40H are mixed (see claim 3).  Ahn teaches the concentration of the oxide film removal agent is critical for forming the silver coating layer and avoiding dissolution of the copper (pg. 6 para. 6). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the oxide film remover of the combined references in an optimized concentration, as suggested by Ahn, in order to achieve a silver coating without dissolving the copper material and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration. 
	Regarding Claim 6, Ahn teaches wherein the reaction time of the oxide film remover and the copper powder is 5-20 minutes (see claim 4).
Regarding Claim 7, Ahn teaches performing reduction by adding ascorbic acid, which is a reducing agent, and adding a silver nitrate solution and an ammonia solution, which is a sliver complex forming agent, at a rate of 0.5-4 mL/min (see claims 1 and 6).  Ahn teaches stirring at 200-800 rpm (pg. 6 last para.)  
Regarding Claim 9, Ahn teaches wherein the amount of reducing agent, is 1-40 g on the basis of 1,000 mL of the total mixture solution (see claim 5). Ahn teaches the concentration of reducing agent effects formation of the silver coating layer, reagent consumption, and economic environmental damage (pg. 6 para. 8).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the reducing agent of the combined references in an optimized concentration, as suggested by Ahn, in order to achieve a silver coating with limited environmental impact and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration.
Regarding Claim 11, Park teaches wherein the ammonia-silver complex solution is prepared by adding ammonia water to a silver nitrate solution (see claim 13).
Regarding Claim 12, Park teaches wherein the concentration of silver nitrate in the ammonia-silver complex solution is 0.006-0.06 M (see claim 14).
Regarding Claim 13, Park teaches wherein the concentration of ammonia water in the ammonia-silver complex solution is 0.01-0.3 M (see claim 15).
Regarding Claim 14, Park teaches wherein an alkali is sodium hydroxide (see claim 1). 
Regarding Claim 15, Park teaches wherein the concentration of the alkali is 2.5-25 M (see claim 2). 
Regarding Claim 16, Park teaches wherein the copper compound is one or more selected from copper nitrate, cupric sulfate, cuprous sulfite, copper acetate, copper chloride, copper bromide, copper iodide, copper phosphate or copper carbonate (see claim 3).
Regarding Claim 17, Park teaches wherein the concentration of the copper compound is 0.004-0.5 M on the basis of copper ions (see claim 4).
Regarding Claim 18, Park teaches wherein the capping agent is piperazine or hexamethylenediamine (see claim 1).
Regarding Claim 19, Park teaches wherein the concentration of the capping agent is 0.008-2.0 M (see claim 5).
Regarding Claim 20, Park teaches wherein the reducing agent of step (b) is one or more selected from hydrazine, ascorbic acid, L-(+)­ascorbic acid, isoascorbic acid, an ascorbic acid derivative, oxalic acid, formic acid, a phosphite, phosphoric acid, a sulfite or sodium borohydride (see claim 6).
Regarding Claim 21, Park teaches wherein the concentration of the reducing agent is 0.01-1.0 M (see claim 7).
Regarding Claim 22, Park teaches wherein the addition rate of the reducing agent is 0.1-5 mL/min (see paragraph (0042]).
Regarding Claim 23, Park teaches wherein step (b) is performed at 40-100 ° C (see paragraph (0043]).
Regarding Claim 24, Park teaches wherein the silver-coated copper nanowire is manufactured by mounting a stirrer within a round flask and sequentially injecting reactants (see paragraph [0076]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-2015-0145892 A) in view of Ahn (KR 10-2011-0059946 A), Wu (Wu, Preparation of micron size copper-silver bimetallic powders, Kovove Mater., 45, 2007, pg. 189-194), and Yorita (US 7220370) as applied to claims 1, 4-7, 9, and 11-24 above, and further in view of Hayashi (US 5178909).
	Regarding Claim 25, The combined references do not explicitly teach the claimed reducing agents; however, Hayashi teaches silver ammonia complex solutions for electroless silver coating on copper powder using malonic acid reducing agent (abstract, col. 3 ln. 46-54, col. 4 ln. 3-6).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the silver coating of the combined references to include a reducing agent, as taught in Hayashi, because it is a known method of achieving a silver coating in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a reducing agent as taught in Hayashi.

Response to Arguments
Applicant argues Claim 1 has been amended by incorporating the limitation claimed in previously pending Claims 2 and 3.  Applicant argues Yorita only discloses that the solution containing Cu(II) ions obtained after the metal Cu is deposited to obtain a Cu powder in the subsequent step can be reused as a starting raw material in producing a solution containing Cu (I) amine complex ions again.  Applicant argues none of the cited references discloses the excellent effect of reducing the cost when synthesizing silver-coated copper nanowires with a core-shell structure by reusing NaOH several times.  Applicant argues the examples set out in the application prove the unexpected effect of the present invention.  
In response to Applicant’s argument, the claims do not include the steps of previous Claim 2; however, the examiner has interpreted the claims as requiring these limitations as discussed in the Section 112 rejection above.
In response to Applicant’s argument concerning Yorita, Yorita is not cited as to the specific composition of the solution.  Yorita generally teaches reuse of solution from copper powder reduction as a starting raw material.  One of ordinary skill in the art would recognize the benefit of reuse of solutions and reduction of waste in any copper reduction solution process, including the alkali solution of Park.
Regarding Applicant’s arguments directed to unexpected results, Applicant argues that the ratio of copper precursor to reducing agent is critical to the reuse of the solution; however, as discussed in the rejection Park teaches the claimed concentrations of copper precursor and reducing agent.  Furthermore, the effect of cost reduction by reusing solution is not unexpected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/              Primary Examiner, Art Unit 1712